Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Due to applications election without traverse in the reply filed on 11/10/2021, the application has been amended as follows:
13-18. (Cancelled)
Allowable Subject Matter
Claims 1-7, 9-11, 19-21 and 23 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of 
a photoconductive material; at least a first and a second antenna each comprising an excitation region in which the photoconductive material is excitable by optical radiation, wherein the first and/or the second antenna is a dipole antenna comprising a dipole section, wherein each dipole section has a gap through which light can be radiated onto the photoconductive material; wherein a first ending of each dipole section is connected to a first feedline and a second ending of each dipole section is connected to a second feedline, the feedlines extending with an angle to [[the]]each dipole section, and wherein: (a) both the first and the second antenna are dipole antennas, wherein for each antenna a first section of at least one of the feedlines extending on one side of the dipole section is longer than a second section of the at least one feedline extending on the other side of the dipole section and/or at least one of the feedlines extends on one side of the dipole section, only, wherein the first and the second antenna are arranged in such a way that the longer section of the at least one feedline or the entire feedline of the first antenna is oriented in the opposite direction of the at least one feedline or of the entire feedline of the second antenna; or (b) one of the antennas is a stripline antenna consisting of two parallel striplines delimiting the excitation region, and the other antenna is the dipole antenna having an asymmetric design, wherein a first section of at least one of the feedlines extending on one side of the dipole section of the dipole antenna is longer than a second section of the at least one feedline extending on the other side of the dipole section and/or at least one of the feedlines extends on one side of the dipole section, only, wherein the striplines of the stripline antenna are parallel to the feedlines of the dipole antenna and are arranged on the other side of the dipole section of the dipole antenna than the first section of the at least one feedline or the entire feedline of the dipole antenna.
Claims 2-7, 9-11, 19-21 and 23 depend from claim 1 and are included in the allowable subject matter.
Bark et al. (Optical Fiber Coupled THz Transceiver, hereby referred as Bark) in view of Zhang et al. (Terahertz pulse generation and detection with LT-GaAs photoconductive antenna, hereby referred as Zhang), Nguyen (US 2021/0057594), Sato (US 2014/0252379), and Ryu et al. (US 2010/0134372) are all cited as teaching some elements of the claimed invention including a terahertz transceiver, a plurality of first and second dipole antennas, a plurality of dipole sections, as well as, a plurality of feeding lines therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845